Citation Nr: 1230738	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc extrusion with radiculopathy of L4-L5 and L5-S1 prior to February 16, 2011.

2.  Entitlement to an increased evaluation in excess of 40 percent for intervertebral disc extrusion with radiculopathy of L4-L5 and L5-S1 on and after February 16, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

By a January 2011 Board remand, the RO was instructed to obtain VA examinations regarding the Veteran's claims for entitlement to increased ratings for his service-connected lumbar spine disorder and his service-connected radiculopathy of the left lower extremity.  The Board remand contained specific instructions regarding the required medical examinations.  Although the Veteran underwent VA examinations in February 2011 and March 2011, the examination reports do not address all of the factors identified in the January 2011 remand.  

The January 2011 remand directed that the Veteran be afforded a VA examination to determine the severity of his service-connected intervertebral disc extrusion with radiculopathy at L4-L5 and L5-S1.  The Board requested that the examiner make various findings, including whether there was any weakened movement, excess fatigability, or incoordination attributable to the service-connected intervertebral disc extrusion with radiculopathy.  In addition, the Board asked that the examiner to state whether there was pain on motion of the thoracolumbar spine, and if so, at what degree the pain began.  Also, the Board directed that the examiner report any associated neurological complaints or findings attributable to the Veteran's intervertebral disc extrusion with radiculopathy, including any radiating pain to the lower extremities and provide an examination with specific findings.  The Veteran was afforded a VA examination in February 2011, but the VA examiner did not provide an opinion as to whether the Veteran's lumbar spine disorder caused weakened movement, excess fatigability, or incoordination.  Further, while the examiner noted that there was objective evidence of pain on active range of motion of the thoracolumbar spine, the examiner did not state at what degree of motion the pain began.  Last, although the Veteran was provided with a separate neurological VA examination with regard to his service-connected left lower extremity radiculopathy, neither examiner provided a neurological examination of the Veteran with regard to any other neurological complaints associated with his service-connected lumbar spine disorder, as instructed.  In fact, the February 2011 VA examiner recommended that a complete neurological examination be performed to evaluate for "pain and level L5-S1."  Such an examination was not provided.

The January 2011 remand also instructed that the Veteran be afforded a VA neurological examination to determine the severity of his left lower extremity radiculopathy.  The Board asked that the examiner state whether there was complete or incomplete paralysis of the sciatic nerve, and if there was incomplete paralysis, whether the paralysis was mild, moderate, moderately severe, or severe with marked muscular atrophy.  While the Veteran underwent a VA neurological examination in March 2011, the examiner failed to make any of the requested findings, and noted only that the Veteran had paralysis of the sciatic nerve.  The examiner did not indicate whether the paralysis was complete or incomplete, and if incomplete, whether it was mild, moderate, moderately severe, or severe with marked muscular atrophy.  

Accordingly, both the February 2011 and March 2011 VA examinations are inadequate.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran must be provided with new VA examinations in compliance with the Board's January 2011 remand.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a new VA examination to determine the current severity of his service-connected intervertebral disc extrusion with radiculopathy at L4-L5 and L5-S1.  The Veteran's entire claims file and all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specify in the report that the claims file and all Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, and determine the active range of motion of the Veteran's thoracolumbar spine in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  If pain on motion of the thoracolumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions and after any appropriate weight-bearing exertion.  The examiner must state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected intervertebral disc extrusion with radiculopathy.  Finally, an opinion must be stated as to whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected intervertebral disc extrusion with radiculopathy, including any radiating pain to the lower extremities.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's intervertebral disc extrusion with radiculopathy, including, but not limited to, bowel or bladder impairment, must be reported.  With regard to the Veteran's intervertebral disc extrusion with radiculopathy, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's intervertebral disc extrusion with radiculopathy. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  Thereafter, the Veteran must be scheduled for a VA neurological examination to ascertain current severity of his left lower extremity radiculopathy.  The Veteran's entire claims file and all records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file and all Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  The examiner must provide commentary as to all symptoms shown upon examination that are related to his service-connected left lower extremity radiculopathy, to include whether there is complete or incomplete paralysis of the sciatic nerve.  If there is incomplete paralysis, the examiner must state whether such paralysis is mild, moderate, moderately severe, or severe with marked muscular atrophy.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination(s), documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


